Case 1:21-cv-02007-JGK Document 23 Filed 07/15/21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USDS SDNY
DOCUMENT

 

BUSINESS CASUAL HOLDINGS, LLC,
Plaintiff,
- against -
TV-NOVOSTI,

Defendant.

DOC #:

 

ELECTRONICALLY FELED

DATE FILED: 7-/15/Z|

 

 

 

 

 

21-av-2007 (dGK)
7
ORDER OF REFERENCE
TO A MAGISTRATE JUDGE

 

 

JOHN G. KOELTL, District Judge:

The above entitled action is referred to the designated
Magistrate Judge for the following purpose(s}:

General Pretrial (includes
scheduling, discovery, non-
dispositive pretrial motions, and
settlement}

 

Motion/Dispute:*

 

If referral is for discovery
disputes when the District
Judge is unavailable, the time
period of the referral is:

 

x Settlement*

Inquest After Default/Damages
Hearing

SO ORDERED.

New York, New York
July 14, 2021

Consent under 28 U.S.C.
§o36(c) for all purposes
(including trial)

__—sC Consent under 28 U.S.C.
§636(c) for limited purpose
(e.g., dispositive motion,
preliminary injunction)

Purpose:

 

Habeas Corpus

Secial Security

Dispositive Motion {i.e.,
motion requiring a Report and
Recommendation)

Particular Motion:

All such motions:

Sr, Gf uht

“John G. Keeltl
Uni d States District Judge

 

* Do not check if already referred for general pretrial.

 
